Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (U531) Offering Period: November 3, 2011November 7, 2011 1 year Callable Yield Notes Linked to the S&P 500® Index and the Russell 2000® Index Return Profile  1 year Callable Yield Notes linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index.  Interest payments will be paid monthly in arrears at a rate expected to be 9.75% per annum, calculated on a 30/360 basis, subject to Early Redemption.  If a Knock-In Event does not occur during the Observation Period, the investor will be entitled to receive their principal amount at maturity, subject to the credit risk of the Issuer.  If a Knock-In Event occurs during the Observation Period, the payment at maturity will be determined by the Underlying Return of the Lowest Performing Underlying. Terms & Knock - In Event Issuer: Credit Suisse AG ("Credit Suisse"), Nassau Branch. Trade Date: Expected to be November 8, 2011. Settlement Date: Expected to be November 11, 2011. Underlyings: The S&P 500® Index and the Russell 2000® Index. Interest Rate: Expected to be 9.75% per annum, calculated on a 30/360 basis, to be set on the Trade Date. Interest Payment Dates: December 12, 2011, January 11, 2012, February 13, 2012, March 12, 2012, April 11, 2012, May 11, 2012, June 11, 2012, July 11, 2012, August 13, 2012, September 11, 2012, October 11, 2012 and the Maturity Date, unless redeemed earlier. Early Redemption: Prior to the Maturity Date, the Issuer may redeem the securities on any Interest Payment Date scheduled to occur on or after December 12, 2011 upon notice on or before the relevant Early Redemption Notice Date at 100% of the principal amount plus accrued but unpaid interest. Early Redemption Notice Date: Notice of Early Redemption will be provided prior to the relevant Interest Payment Date on or before December 7, 2011,
